Case 1:20-cv-23631-UU Document 6 Entered on FLSD Docket 09/02/2020 Page 1 of 3



                             U N IT ED STA TES DISTR ICT C O U R T
                             SO U TH ERN D ISTR ICT O F FL O R ID A
                               C ASE N O :20-23631-CV -UN G A R O

  PRISCILA ELEN DE SOUZA LIM A,eta1.,

             Plaintiff,



  TOK IO M A RINE KILN SYN D ICATES,LTD .,etal.,

              D efendant.



      O R DER SETTIN G IN ITIA L PL AN N IN G A N D SC H ED U LIN G CO N FER EN CE


        THIS CAUSE ishereby setting foran InitialPlanning and Scheduling Conference before

 theH onorableU rsula Ungaro,atthe U nited StatesCourthouse,400 N .M iam iA venue,12th Floor,

 Courtroom 4,M iam i,Florida,on N O V EM BER 6,2020 A T 10:30 A .M .

        Counselforthe Plaintiffts)isinstructed to providecopiesofthisorderto a11counselof
 record and to any unrepresented partiesthathave appeared in the case. Pursuantto FeII.R.CiV.P.

 26(: andLocalRulel6.1B,thepartiesarejointlyresponsibleforconferringtodeveiopaproposed
 discovery plan;thereafter,thepartiesareto fileand selwea JointPlanning and Scheduling Report,

 togetherwith aproposedScheduling Order,andanattachedservicelistincludingtheparties'names,

 phonenumbersandfacsimilenum bers.ThereportandproposedordermustbefiledbyO CTOBER

 23,2020 and m ustrecite the follow ing:

                 A plain statem entofthenature ofthe claim and any counterclaim s,cross-claim s,or
                 third-party claim ,including the am ount of dam ages claim ed and any other relief
                 sought.

        2.       A briefsum mary ofthe factswhich are uncontested orwhich can be stipulated to
                 withoutdiscovery.
Case 1:20-cv-23631-UU Document 6 Entered on FLSD Docket 09/02/2020 Page 2 of 3



        3.     A briefsum m ary oftheissuesaspresently known,

        4.     W hetherdiscovery should beconducted in phasesorlimitedtoparticularissues.

               A detailed schedule ofdiscovery foreach party.

        6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otionsandto completediscovery.

        7.     Proposed approxim atedatesforGnalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjul'
                                                                                  yor
               non-jurytrial.
               A listofa1lpendingm otions,whethereachm otion isCtripe''forreview,thedateeach
               motionbecam eripe,and asum mary oftheparties'respectivepositionswithrespect
               to each ripe m otion.

               Anyuniquelegalorfactualaspectsofthecaserequiringspecialconsideration bythe
               Court.

               Any potentialneed forreferencesto a specialm aster orm agistrate.

               The statusand likelihood ofsettlement.

               SuchothermattersasarerequiredbyLocalRule16.1(B)andasmayaidtheCourt
               in setting the case forstatusorpretrialconference and in the fairand expeditious
               adm inistration and disposition ofthisaction.

                                   SER V ICE O F PR O C ESS
        N otw ithstanding the provisions ofFederalR ule ofC ivilProcedure 4,the Plaintiffis
 ordered to serve and file returns ofservice on aIlDefendants prom ptly and atleastno later
 than 14 days prior to the Planning and Scheduling C onference. ln the eventany D efendant
 rem ains unserved by thatdate,Plaintiffm ustinclude in the JointPlanning and Scheduling
 R eport a detailed explanation sufficient to show good cause for the failure to effectservice.
 lfPlaintifffailsto provide a sufficientexplanation,the unserved D efendantw illbe dism issed
 from the action w ithoutfurther notice.

                      EL ECTR O NIC ALL Y STO RED INFO R M A TIO N
        Ifthepartiesanticipatethatelectronicallystorèdinformation(''ESI'')willberelevanttothe
 pal-ties'claim s and defenses, they m ust engage in disctlssions and arrive at a plan, which is
 proportionalandreasonable in relation to thenatureand com plexity ofthe case,fo'rthepreservation,
 idçntitication,and production ofESI.Theplan shallbeseparately subm ittedto theCoul'tatthetim e


                                                2
Case 1:20-cv-23631-UU Document 6 Entered on FLSD Docket 09/02/2020 Page 3 of 3


 offiling theproposed Scheduling OrderforCourtapproval.
         In form ulating aplan,thepartiesshallinclude,ifnecessal'
                                                                y tothecase,theirstipulation
 regarding the specifcation ofthe form atsin which documents are to be produced,the m etadata
 fields,ifany,thatwillberequested,them ethodsbywhichresponsivedocumentswillbeidentified,
 theproceduresthey willemployto protectclaimsofprivilege,and otherl'equirem ents,conditions
 orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteESIdocum entdiscovery.

        W ith respecttoinitialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatOrbeforethetimethepartiesconferto develop the
 discoveryplan.Thepartiesm ustcertify in the JointScheduling Reportthatsuch disclosureshave
                                                     f

 beenmadeunlessapal'
                   tyobjectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifleen(15)dayspriortotheInitialPlanning
 and SchedulingConferenceandmustincludeafullexplanation ofthebasisfortheobjections.
        Intheeventthatmotionsare pending beforethe Courtatthetim eoftheConference,the

 partiesshallbe preparedto argue,attheCourt'sdiscretion,them eritsofsuch motions.

        ln the event the C ourt issues a Scheduling O rder prior to the lnitial Planning and

 Scheduling C onference based on the inform ation provided by the parties in their Joint

 Planningand SchedulingR eport,theC ourtw illnotify the partiesw hethertheC onferencew ill

 be canceled.

        DONE AND ORDERED this                    day ofSeptem ber,2020atM iam i,Florida.




                                           U R SULA U N G AR O
                                           UN IT ED STA TES DISTR ICT JUD G E

cc:a11counselofrecord
